Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00512-CV

                              IN RE LOWE’S HOME CENTERS, LLC

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: September 9, 2015

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           Relator filed its petition for writ of mandamus and expedited motion for stay of trial on

August 18, 2015, challenging the trial court’s order granting severance of claims in the underlying

personal injury action. On August 20, 2015, this court issued an order temporarily abating the

mandamus proceeding to allow the trial court to rule on relator’s motion to reconsider the

challenged order.

           Relator filed a status report and motion to dismiss on August 28, 2015. Relator has advised

that the issues raised by the mandamus proceeding have become moot, and the mandamus petition




1
 This proceeding arises out of Cause Nos. 2014-CI-09253, styled John Salas v. Lowe’s Home Centers, LLC; Lowe’s
Companies, Inc.; and Alfonso Lopez, and 2015-CI-12273, styled Leonardo Mercado v. Lowe’s Home Centers, LLC;
Lowe’s Companies, Inc.; and Alfonso Lopez, pending in the 407th Judicial District Court, Bexar County, Texas, the
Honorable Laura Salinas presiding.
                                                                               04-15-00512-CV


should be dismissed. Accordingly, relator’s motion is granted and this original proceeding is

dismissed as moot.

                                              PER CURIAM




                                            -2-